Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Lisa Muellet on June 17, 2021.

2.	The application has been amended as follows: 

	In claim 1, step c) line 4 after “functional protein assay, chromatography, and spectrophotometry”, --;-- has been inserted; and then in the next line after step c), --thereby, avoiding a rise in UCH-L1 level that results from storage of the sample-- has been inserted.

In claim 17, step c) line 4 after “a functional protein assay, chromatography, and spectrophotometry”, --;-- has been inserted; and then in the next line after step c), --to 

	In claim 19, line 1 after “The method of claim 17, wherein”, --the sample is processed within-- has been inserted.
In claim 19, line 2 after “(i)”, “the sample is processed within” has been deleted.


Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to specifically teach or fairly suggest that ubiquitin carboxy-terminal hydrolase L1 (UCH-L1) concentration measurement accuracy is improved and a false increase or rise in UCH-L1 biomarker level can be prevented or avoided by limiting the storage of a collected blood sample from a subject to eight hours or less to maintain stability of the blood sample with respect to the UCH-L1 biomarker level therein prior to testing the blood sample for UCH-L1 concentration; wherein limiting the storage time requirement is by way of requiring the blood sample obtained from a subject to be processed 1) by separating the plasma portion, 2) by separating the serum portion, and/or 3) by analyzing the processed sample for measurement of UCH-L1 concentration within no more than eight hours after collection of the blood sample from the subject, regardless of storage temperature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        


June 17, 2021